• 138 Nev., Advance Opinion
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LAS VEGAS REVIEW-JOURNAL,                            No: 82908
                 Appellant,
                 vs.
                 CLARK COUNTY OFFICE OF THE                          - MED
                 CORONER/MEDICAL EXAMINER,
                 Respondent.                                              DEC 9 5 2022
                                                                                      BRO*
                                                                     CL          PR    E

                                                                     BY
                                                                           IEF DEPUTY CLERK


                           Appeal from a special order after final judgment awarding
                attorney fees and costs. Eighth Judicial District Court, Clark County;
                David M. Jones, Judge.
                           Affirrned in part, vacated in part, and remanded.


                McLetchie Law and Margaret A. McLetchie, Las Vegas,
                for Appellant.

                Marquis Aurbach Coifing and Jacqueline V. Nichols and Craig R. Anderson,
                Las Vegas,
                for Respondent.




                BEFORE THE SUPREME COURT, EN BANC.


                                               OPINIO1V

                By the Court, PICKERING, J.:
                           The Las Vegas .Review-Journal (LVRJ) appeals from an order
                awarding it costs and attorney fees in proceedings under-the Nevada Public
                Records Act (NPRA). The district icourt's award discounted the costs and
                fees the LVILI requested by almost 40%. • The LVRJ contends that the
SUPREME COURT
      OF
    NEVADA
                                                                          21—           3r3
(0) I 947A
                district court abused its discretion by imposing such a substantial discount
                without explaining its reasOns for doing so. We agree. We therefore vacate
                and remand this matter to the district court to explain and, if appropriate,
                modify its award.
                                                     I.
                                                     A.
                            The NPRA requires governmental agencies to make their
                nonconfidential records available to the public on request. NRS 239.010.
                In 2017, the LVRJ asked the Clark County Office of the Coroner (the
                Coroner) to produce autopsy reports for the preceding .five years for
                juveniles who died while under the supervision of the Clark County
                Department of Child and Family Services. When the Coroner refused, the
                LVRJ sued. See NRS 239.011(1) (affording a record requester the right to
                apply to the district court for an order compelling production). The district
                court ordered the Coroner to provide the LVRJ with the autopsy reports it
                had requested. It also awarded the LVRJ the roughly $32,000 in costs and
                fees it had incurred to that point. See NRS 239.011(2) -(providing that a
                prevailing record requester is entitled to recover costs and reasonable
                attorney fees).
                            The Coroner appealed both the record-production Order and the
                order awarding costs and fees. It sought and obtained stays pending appeal
                of these orders. See Clark Cty. Office of the Coroner/Med..Exam'r v. Las
                Vegas Review-Journal, 134 Nev. 174, 415 P.3d 16 (2018). After briefing and
                argument, this court affirmed in part, reversed in part, .and vacated and
                remanded in part. Clark Cty.,Office of the Coroner/Med. Exam'r v. Las
                Vegas Review-Journal, 136 Nev. 44, 458 P.3d 1048 (2020). On the merits,
                we rejected the Coroner's claims that the law categorically exempts juvenile

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                       autofisy reports from publk. inspection,   id. at. 50-54, 455 P..3d at 1054-56,
                                                         ..•
                                                         •                                 ••
                       and immunizes the Corone'r froth. cost ti-r.;.d fee awardS• - INTRA litigation,
                       id. at 60-61, 458 P.3d at 1060.61. But we credited the Coroner's.alternative
                       argument that the district court did not adequately consider the juvenile
                       decedents' privacy interests before ordering the reports produced without
                       redaction and vacated and rernande4 for the district court to do so. Id. at
                       54-58, 458 P.3d at 1056-59. The remand made it ``premature . to conclude
                       [the] INRJ will :ultirn.ately prevail in its NPRA action.," -id: af.61.,- 458 P.3d
                               •




                       at...1061, sO we alSo vacated the $32,000 Cost and' fee aWarcl; id. At 62; 458
                       P.3d at 1062. •
                                       Dn remand, the district court conducted the further proceedings
                       this. court directed. It reviewed selected autopsy repOrts, considered the
                       parties' supplemental briefs aridarguments., andugain. Ordered the Coroner
                       to:Provide theINRJ with unredacted copies of the juvenile autopSy reports.
                       The district Court rejected the Coroner's argiunent that the-rePortS sO far
                       implicated the juvenile decedents' Privacy interests that those,..interests
                       outweighed the public's interest in learning the information., the reportS
                       contained. It denied the Coroner's maion for a. stay.pen4ing appeal 'of its....
                       Second production order.
                                       The Coroner appealed and moVed this court tor .an. einergency
                       staY.       We denied the Coroner's •emergency motion •and the petition for
                       reConsideration that followed.. Without a staY, the ddronet hAet rib choke
                       but to . comply with the district 'cOurt's production order,• vwhiCh .it did on
                       Deemlhei-•."31, '2020.      That' safrie..day,...the Coroner'. filed::a.'      to
                       veluntarily dismiss i.ts gecon.d a.Ppe4aE3 moot, gwith each partylp.bear its
                       own. fees,and costs pursuant to NRAP 42(b).." This court granted. the 'motion
                       to dismis's 'as unoppOséd. See Cldk Cty. Office of the .COroner/Med.
                                                                     •




SUPREME COURT
        OF
     NEVADA
                                                                 3
(0) I947A    a1Z10.>
                v. Las Vegas Review-Journal, ,No. 82229, 2021 WL 11.8036 (Nev. Jan. 12,
                2021) (Order Dismissing APpeal).
                                                      B.
                             In•district court, the LVRJ timely filed the motion for eoste and
                attorney fees underlying this appeal. It supported the motion with detailed
                billing records and an affidavit of counsel, describing her firm, its expertise,
                and the going rate for NPRA work. The motion requested $3,581.48 in costs
                and $275,640 in attorney fees, •for a total of• $279,221.48.         This • sum
                comprised all the costs and feee the LVRJ had incurred ins the case,
                including (in round numbers) the $32,000 spent to obtain the first
                production order and the $110,000 spent to oppoee the Cároner's- two
                appeals ($93,000 on the first appeal arid $17,000 on the second). The
                remainder represents the costs and fees the LVRJ incurred on remand to
                obtain the second production order an.d preparing to enforce that order by
                contempt, if necessary, when the Coroner did not timely comply with it. It
                opposition, the Coroner inainly argued that the fees sought were
                unreasonable and that the LVRJ was not entitled to recover the costs and
                fees associated with the Coroner's two prior appeals. The *district judge who
                had handled the case to that point retired, so the motion fell. to•his successor
                to deeide.
                             The district court granted the LVRJ's motion in part. It found
                that -the LVRJ prevailed in the litigation and that its fee -application met
                each of the factors Nevada• caselaw establishes for deciding the
                reasonableness of a fee requ.est. See Brunzell V. Golden Gate Nat'l Bank, 85
                Nev. 345, 349, 455 P.2d 31, 33 (1969). But having made• these findings,
                which seemingly supported an aWard of the full amount requeeted, the
                district court reduced the amount by $110,000, or nearly 40%, awarding

SUPREME COURT
        OF
     NEVADA

                                                       4
(0) 1947A
                $2,472 in costs and $167,200 in attOrney fees, for a total of $169,672. When
                the LVRJ asked the judge to explain the ieduction, he cited his years of
                experience "auditing bills fOr insurance companies" and stated that, after
                spending "about three and a half hours going through the bills [I] looked at
                certaih issues and said, okay, is this an amount that I belie.ve [it] should
                have been." The district judge added that the reduction "[h]as nothing to
                do with the quality of work . . . I think you guys are outstanding, both sides
                in this matter and it was a hard-fought case." The district court's written
                order did not elaborate further on the reasons for the reduction.
                            The LVRJ appealed; the Coroner did not cross-appeal.
                                                     11.
                            Our legal system generally requires parties to pay their own
                litigation expenses, including attorney fees, unless a statute, rule, or
                contract authorizes Shifting them from one partST to Another. Las Vegas
                Review-Journal v. City of Henderson, 137 Nev., Adv. Op. 81, 500 P:3d 1271,
                1276 (2021). The NPRA includes a fee-shifting statute, NRS 239.011(2)
                (2019),• that is both one-sided and mandatory. By AS terms, this statute
                entitles a prevailing record requester to recover costs and reasonable
                attorney fees:
                           If the requester prevails, the requester is entitled to
                           recover his or her costs an,d reasonable attorney's
                           fees in the proceeding from the governmental entity
                           whose officer has custody of the book or record.
                (emphasis added). It dOes not make reciprocal provision for the government
                to recover costs and fees from the requester, should the government prevail.
                In this way, NRS 239.01.1(2) incentivizes the government to honor public
                record requests outside of court, since the government must pay its own
                litigation expenses if it wins and. both its own and its opponent's litigation
                expenses if it loses.    See Las Vegas Metro. Police Dep't v. Ctr. for
SUPREME COURT
         OF
      NEVADA
                                                      5
(0) I 947A
                 Invesligative Reporting, Inc., 136 Nev. 122, 127-28, 360 P.,3d. 952,* 957
                                         •
                 ;2020).
                              A record requester "prevails" for purposes •of NRS 239.011(2) "if
                 it succeeds on any significant issue' in litigation Which achieves some. of the
                 benefit it sought in bringing •suit."         Las Vegas Metro, Police Dep't v.
                 Blackjack .Bonding, Inc., 131 Nev. 80, 89, 343 P.3d 608, 615 (20.15) (quoting
                 Valley Elec. Ass'n v. Overfield, 121 Nev. 7, 10, 106 P.3d 1198, 1.200 (2005)).
                 By this- Measure, the INRJ prevailed and iS entitled- to recover costs and
                 fees in this case—the district court so held and the Coroner does riot
                 seriously contend otherwise'.       But :to be recoverable, the fees -must be
                 "reasonable." NRS 239.011(2). They rnust alSo be kw work the NPRA, as
                . the statute authorizing their recovery, deems compenSable, See Barney V.
                 Mi. Rose Heating & Air ConditiOning, 124 NeV. 821, 825, 830., 192 P...3d 730,
                .733; 736-37 (2008) (noting that a "district còurt may., award attorney 'fees
                only if authorized by a rule, contraet, or statute" and'excluding fees forWork
                 beyond that the applicable statute cOvered), and they cannot .be precluded
                 by prier rulings in the ca.se, 8ee Bd. of Gallery of History., Inc.. v. .Dcitecs cOp.;
                 116 Nev, 286, 288, 994 P.2d 1149, 1150 (2000) (reversing order aWairding
                'fees disallowed in.prior orders that established laW of the Case):
                              The . LVRJ 'maintains that the costs and. fees it incurred are
                 reasonable. and for work. the NPRA deems compensable tb.at are not barred.
                by law of the case.• The Coronerdisagrees'and.argues that thia Cdurt•Should
                 defer to the district. court and.affirm the $110,000 disCount it. impOsed.
                                                          A.
                              A district court enjoys wide discretion in determining what fees
                are reasonable to award. Logan v. Abe, 131. 'Nev. 260, 266, -330 P.3d 1139,
                1143 (2015). However, that discretionis not boundleSs. ".When the district

SUPREME COURT
        OF
     NEVADA
                                                          6
(0) I947A
                 court makes its award, it must explain how it came up with the amount.
                                         . •
                 The explanation need ihjt, be elaborke, bUt it must. be comprehensible."
                 Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008); see
                 Schwartz v. Estate of Greenspun, 110 Nev. 1042, 1050, 881 P.2d 638; 643
                 (1994) (cautioning "the trial bench to provide written support . . . for awards
                 of attorney's fees" because "[i]t is difficult at best for this court to review
                 claims of error in the award of such fees where the courts have failed to
                 memorialize, in sUccinct terms, the justification or rationale for the
                 awards"). In" other words, the district court should show its wOrk and
                 provide "a concise but clear explanation' of the reasoning behind its a.ward
                 amount. Hensley v. Eckerhart, 461 U.S. 4243 437 (1983); Shuette- v. Beazer
                 Homes Holdings Corp., 121 Nev. 837, 865, 124 P.3d 530, 549 (2005) (noting
                 that this court will uphold an award of attorney fees where the district court
                 provides sufficient reasoning and findings in sup. port of its ultimate
                 determination").
                             The district court's order does not adequately explain the near
                 40% discount it imposed. Addressing reasonableness, the order .correctly
                 processes the LVRJ's fee application through the Brunzell factor. See 85
                 Nev. at 349, 455 P.2d at 33 (directing district •courts, in determining a
                 reasonable fee, to consider the quality of the adVocate, the character of the
                 work needed to be done, the vciork performed, and the result): it makes
                 extensive written findings that each of the Brunzell factors supported
                 awarding the LVRJ the fees it requested. But it then abruptly changes
                 course, subtracting $110,000 from the $275640 total sought. •The order
                 gives no explanation for the reduction except to -state: "Based upon the
                 Court's review of the documentation provided by [LVRJ] and the Court's


SUPREME COURT
      OF
    NEVADA
                                                       7
(0) 1947A .460
                      experience in insurance litigation, the Court finds [TAW is awarded
                      $167,200 in attorneys' fOeS." .
                                  The Coroner argues that this court should defer to the district
                      court and infer the findings needed to support the discount.. As support, the
                      Coroner quotes Logan v. Abe, 131 Nev. at 266, 350 P.3d at. 1143—"the
                      district court need only demonstrate that it considered the required
                      [Brunzell] factors, and the award must be supported by substantial
                      evidence." But the appellants in Logan sought to reverse, not augment, a
                      fee award, see id., and we affirmed the award, finding that it satisfied the
                      Brunzell factors generally, without examining each 'speCifically—,based
                      upon a record on appeal that omitted the billing records underlying the fee
                      award being challenged, id. at 267, 350 P.3d at 1143. That is a far cry from
                      this case, where the district court made specific findings that each Brunzell
                      factor supported a full fee award, then discounted the aniount requested by
                      alinost 40% without explaining why.
                                  "Where the difference between the lawyer's request and the
                      court's award is relatively small, a somewhat Cursory explanation will
                      suffice. But where the disparity is larger, a more specific articulation of the
                      court's reasoning is expected." Moreno, 534 F.3d at 1112. Such detail is
                      needed for the prevailing party to object to-and this court to meaningfully
                      review-the district court's decision. As an example, the Coroner argued in
                      district court that the LVRJ did not prevail on the Coroner's first appeal
                      given that this court vacated and reinandéd the first production order for
                      further procéedings. See Clark Cty. Office of the Coroner/Med. Exam 'r, 136
                      Nev. at 58, 458 P.3d at 1059. But if the district court credited thiS argument
                      discounting the LVRJ's fee request, it erred—under NRS 239011(2), a
                      prevailing record requester is entitled to the fees incurred en route tò

SUPREME COURT
        OF
     NEVADA
                                                            8
(0) 1947A    <40:to
                    viCtory, not just those incurred in the final. round. L'..4e BraOkji2ck Bonding,
                    131 Nev. at 89, 343 P.f:kltit201.5:: Or; ir the &Strict court discOunted the fees
                    requested because it believed the parties overworked the case, it wduld need
                    also to determine the extent to which the work the LVRJ put into the caSe
                    was driven by the need to overcothe the roadblocks the Coroner interposed
                    en route to the second production order—and address that the. LVRJ
                    achieved the first production order for $32,000 in costs and fees, 'a sum the
                    original distriCt jud.ge deemed reaSonable. WithOut speCific reasons for the
                    diSColirit, in -short; this .court Cannot determine Whether- fhe district. court
                    "asked and answered [the right]. queStiOn, rather than smile other.' Fox. v.
                    Vii3e, 563 U.S. 826, 839 (2011). The district court has. wide discretiOn in the
                    matter of attorney fee§ "when; but o* nly when, it calls t,he gaine by. the right
                    rttles." Id.
                                                           B.
                                   The Coroner .alternatively defends-the distrid, court:S $110,000
                     diSCount by arguing that, as •Written at • the time pertinent to this •appeal,
                    .NRS 239.01'1 did not authorite kecovery of appellate fees. Iii this vein., the
                    COrorier notes that the $110.000 discount roughly equals the aniount the
                    LVRJ• Spent defending the CorOner'S two.prior appeals in this cak4-493,000
                    oPpOsing' the Coroner's appeal, of the first production order and $17,000 .
                    opposing the Coroner's appeal of the second prOduction order and its
                    associated motion practice. Although the diStrict Court did not ekplain its
                    $110;000 discciunt in terms of excluding assertedly nonredoverable
                    ap.pellate fees the' Coroner speculates that thiS may ha-ve been its rationale.
                    If not., the Coroner argues th.at. the district cOurt . was right for the wrong
                    reason in irnposing the discount and .should be. affirined. on ,thiS :basis. See
                    Albios rj.. Horizon Cattys., Inc:, 122 Nev. 409, 426 11.40,132 P.3d. 10.22, 1033

SUPREME COURT
        OF
     NEVADA
                                                           9
(0) 1947A    AMED
                n.40 (2006) (` [W]e will affirm the. decision of the district court when it
                reaches the correct reSillt, even if bas6d on the wrong reason.").
                            In 2019, the Legislatue amended NRS 239.011 to specifically
                authorize awarding reasonable attorney fees. incurred by -a requester
                defending• an agency appeal in an NPRA case. 2019 Nev. Stat., ch. 612, § 7,
                at 4008. Before then, the statute -did not speak to appellate fees. It simply
                provided that "[i]f the requester prevails, the requester is entitled to recover
                his or her . . . reasonable attorney's fees in the prOCeeding . . ..." 1993. Nev.
                Stat., ch. 393, § 2, at 1230 (emphasis added.). Since this htigation began
                before the 2019 amendnients took effect, the pre-amendment version
                applies. 2019 Név. Stat., ch. 612, § 11, at 4008 -("The amendatory provisions
                of thiS act apply to all actions filed on or after October 1, 2019.").
                            A "proceeding" is "Mlle regular and orderly progiession of a
                lawsuit, including all acts and events between the time of commencement
                and the entry of judgment"- . Proceedin.g, Black's Law Dictionary (11th ed.
                2019). The term includes "the taking of the appeal or writ of error." Id.
                (quoting Edwin E. Bryant, The Law of Pleading Under the' Codes of Civil
                Procedure 3-4 (2d ed. 1899)). Accordingly, pursuant to NRS 239.011(2)'s
                text, a prevailing requester is "entitled to recover [its] costs and reasonable
                attorney fees" for all the acts and events between the time of corninencernent
                And the judgment in their favor, including acts and events on appeal. S.
                Highlands Crnty. Ass'n v. San Florentine Ave. Tr., 132 Nev. 24, 27, 365 P:3d
                503, 505 (2016) ("When a statute's language is clear and unambiguous,"it
                must be given its plain meaning.").                   •




                            The Coroner cites Bobby Berosini, Ltd. v. PETA, 114 Nev. 1348,
                1356, 971 P.2d 383, 388 (1998);* for the proposition that a fee statute's
                silence as to appellate fees signifies *their exclusion. But -this overstates

SUPREME COURT
        OF
     NEVADA

                                                       10
(09 I947A
                Berosini, which interpreted a different statute, NRS 18.010 (1999), that
                limitedly authorizes a fee award "When the court finds that the claim,
                counterclaim, cross-claim; or third-party complaint or defense of the
                opposing party was brought without reasonable ground or to harass the
                prevailing party"—all trial court matters—arid left it to NRAP 38 and this
                court to determine fees for frivolous appeals. See In re Estate & Living Tr.
                of Miller, 125 Nev. 550, 555, 216 P.3d 239, 243 (2009) (holding that the fee-
                shifting proviSions in Nevada's offer-of-judgment statute and rule extend to
                feeS incurred on and after appeal); see also Las VegaS Metro. Police Dep't,
                136 Nev. at 126-27, 360 P.3d at 956 (interpreting the word "prevails" in•NRS
                239.011(2) broadly, consistent with the • legislative policy declared in the
                NPRA); Barney, 124 Nev. at 825-28, 192 P.3d at 733-35 (interpreting the
                word "proceeding" in a statute authorizing attorney fees to include post-
                judgment matters, consistent with the perceived purpose of the fee statute).
                Nor are we persuaded by the Coroner's argument that the 2019 amendment
                adding subparagraph (3) to NRS 239.011 signified that before then, NRS
                239.011(2) did not authorize appellate fees. The amendrnent ean as easily
                be read to clarify as change the rule that NRS 239.011(2) authorizes
                recovery of appellate fees to recoLied requesters who must defend an agency
                appeal.
                                                     C.
                           •The Coroner separately argues for exclusion of the $17,000 in
                appellate fees that the LVRJ incurred defending the Coroner's appeal of the
                district court's second production order and opposing an emergency stay.
                This court dismissed that appeal based on the Coroner's unopposed NRAP
                42(b) motion, in which the Coroner asked, and this court ordered, each party
                to bear, its own fees and costs. But this motion and order referred to fees

SUPREME COURT
        OF
     NEVADA
                                                    11
(0) 1947A
                potentially recoverable under NRAP 38 for a frivolous appeal, not fees
                statutorily recoverable in di trict court. Cf. Breeden v. .Eighth Judicial Dist.
                Court, 131 Nev. 96, 98, 343 P.3d 1242, 1243 (2015) (holding that NRAP 42(b)
                does not authorize this court to condition voluntary dismissal on payment
                of appellate fees and costs unless NRAP 38 authorizes their recovery for a
                frivolous appeal).    Because the dismissal order did not decide the
                availability of attorney fees under the NPRA, expressly or implicitly, it did
                not establish law of the case precluding the LVRJ's fee motion. See Dictor
                v. Creative Mgmt. Servs., LLC, 126 Nev. 41, 44-45, 223 P.3d 332, 334 (2010)
                (noting that law of the case "does not bar a district court from hearing and
                adjudicating isšues not previously decided ... and does not apply if the
                issues presented in a subsequent appeal differ from those presented in a
                previous appeal").
                                                      D.
                            The LVRJ asks us to vacate the district court's order and
                remand with instructions to award the full measure of fees and costs it
                requested. While the district court did not adequately explain the reduced
                fee award, it remains in the best position to make the fact-specific
                determination Of what costs and fees are reasonable. See Fox; 563 U.S. at
                838 (noting th.a.t there is hardly any "sphere of judicial decisionmaking in
                which appellate rnicromanagement has less to recominend .it"),. This is true
                even though the district coUrt judge came into this case after the judge who
                presided over it throughOut retired.. The burden of providing sufficiently
                specific objections to a winning party's fee 'request "can mostly be placed on
                the shoulders of the losing.parties, who'not only have the incentive but also
                the knowledge of the case" to point out instances where oVerbilling may
                have occUrred. See Moreno; 534 F.3d at 111.2. The aUthority the LVRJ cites

SUPREME COURT
        OF
     NEVADA
                                                      12
(0) I947A
                where 'an appellate court has undertaken to decide a fee motion originallY
                arose in a jurisdiction with rules licensing such proceedings, ACLU of Wash.
                O. BlainC Sch. Di,st. No. 50.3, 975 P.2d 5'36, 544 (Wash. Ct. App. 1999) (citing
                Wash. R. App. P..18.1), w•hich Nevada doe's not have.
                               We therefore affirm the attorney fees and costs order in the
                amount thus far awarded but vacate so much of the order as discounts the
                fees and costs requested by the LVRJ and remand for the district court to
                Make adequate and epecific findings as- to a0 addition.al reasanable fees
                and costs the LVRJ incurred and is entitled to recover-if., this case.




                                                      Pickering


                We concur:•


                 •                             C.J.
                Parraguirre
                     T ._

                    fialef-A
                Hardesty


                                                J.
                Stiglich



                Cadish


                                                  .
                Hernd.on
SUPREME COURT
        OF
     NEVADA
                                                       13
(0) I947A